DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment of Papers Received: Amendment/Response dated 11/10/21.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 17, 18, 26 and 27 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sotirios Paraschos et al (Chemical investigation and antimicrobial properties of mastic water and its major constituents; Food Chemistry 129, 2011 907-911).
Sortitios discloses a mastic extract derived from Pistacia lentiscus such as mastic water where the tested product has concentration of 4%, 2%, 1%, 0.5%, 0.25%, 0.125%, 0.063% and 0.032% (abstract, page 907, 908).  The product comprises no parabens or preservatives and is useful in methods of killing bacteria such as E. coli, S. aureus, Candida albicans (Table 3). These disclosures render the claims anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-14, 16-22 and 26-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Sotirios Paraschos et al (Chemical investigation and antimicrobial properties of mastic water and its major constituents; Food Chemistry 129, 2011 907-911) in view of Steve (US 2014/0234448 hereafter Steve) in view of Levy etal (US 8,129,419 hereafter Levy), Diehl et al (US 2011/0028525 hereafter Diehl) and Miyazawa et al (US 2012/0156351 hereafter Miyazawa).
As discussed above Sortirios discloses a mastic extract formulation useful for treating bacterial infections. The formulation can fight infections and establishes the mastic oils and gums are well known for these properties. Mastic extracts in combination with other compounds are known in the art as seen in Steve.
Steve discloses a disinfecting formulation useful for disinfecting and fighting bacteria growth on animal flesh [abstract, 0110 and 0126]. The formulation comprises gelling agents including mastic extract and 0.01-0.1% piroctone olamine [0138]. The mastic extracts are present in about 0.1-1.9% [0145]. The formulation is not determined for oral administration and is intended for external use [0149]. The formulation does not comprise parabens or preservatives [Examples]. The formulation comprises solvents like ethanol and glycerine [Example].

Levy discloses a disinfecting formulation that is useful against A. niger and P. aeruginosa bacteria comprising mastic compounds and ethyl lauroyl HCl (abstract, col. 3, lin. 45-47; Table 1). The formulation is not designated for oral administration and can be in the form of construction, household or institutional products (col. 4, lin. 1-12). It would have been obvious to include these solvents in the formulation of Steve as they solve the same problem of disinfecting a surface.
The prior art while disclosing a disinfecting formulation comprising mastic extract and solvents, the reference is silent to the specific components of the instant claims. The use of anisic acid is known in the art as seen in the Diehl patent.
Diehl discloses a microbiocidal formulation comprising natural mastic extracts and anisic acids [abstract, 0041, Table 1]. The formulation is useful against A. niger [Tables]. The formulation can be present in the form of topical presentations like lotions, shampoos, soaps, gels and other cosmetic presentations [0041-0042]. The formulation can also be agricultural, food or beverage industry materials [0041]. It would have been obvious to include these components into Steve as they solve the same problem.
Prior art while disclosing a disinfecting formulation comprising mastic extracts along with other natural extracts, the reference is silent to the specific extracts of the instant claims. The use of extracts resulting in quinic acid are known in the art as seen in the Miyazawa.
Miyazawa discloses a food product material comprising natural extracts including mastic and quinic acids [0038, 0050]. Formulations comprising 5 ppm of quinic acid [Table 1] and would have been an obvious addition to Diehl as it would improve the taste of oral or food materials or astringent properties of topical formulations of Diehl.

With these aspects in mind it would have been obvious to combine the prior art in order to produce an antimicrobial formulation that can be used orally or topically in order to fight bacterial infections. It would have been obvious to combine the ingredients of Levy, Diehl and Miyazawa into the formulations of Sotirios as they all solves the same problem of inhibiting bacterial growth. It would have been obvious combination with optimization by those of ordinary skill in the art with an expected result of a stable antimicrobial formulation.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-14, 16-22 and 26-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  While the anticipatory reference was changed to meet the amended limitations, the supporting references remain.  Steve, Levy, Diehl and Miyazawa continue to disclose antimicrobial formulation comprising pirocotone olamine, ethyl lauroyl arginate, quinic and p-anisic acids that are suggestive of mastic derivatives.  It would have been obvious to combine these formulations as they solve the same problem of topical treatment of microbial infections. 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MICAH PAUL YOUNG/               Primary Examiner, Art Unit 1618